Pratt, J.
This is an appeal from an order expunging from the record a verdict and granting a new trial. This was an action for the recovery of chattels, (replevin,) originally commenced in justice’s court, and taken to the county court, and was submitted to the jury upon the evidence of the plaintiff. The jury agreed upon a verdict, except the words “six cents damages for the detention thereof, ” which the judge directed to be entered in the verdict, to-wit: “That the plaintiff is the owner and entitled to the possession of the property; that the value thereof is $200.” We think it was error to annul the verdict. The plaintiff, upon the evidence, was clearly entitled to have the court direct the whole verdict. The evidence is all one way, and clearly proved that the property belonged to the plaintiff, and that he was entitled to the possession thereof. But, even assuming that it was a proper case to submit to the jury, it was competent for the court to insert in the verdict nominal damages. The rule is well settled that where the findings of a jury are free from ambiguity, and their intentions clear, the court has a right to make the verdict confirm therewith. Rockfeller v. Donnelly, 8 Cow. 652; Burhans v. Tibbits, 7 How. Pr. 21; Fitzhugh v. Wiman, 9 N. Y. 559; Beekman v. Bemus, 7 Cow. 29; Von Schoening v. Buchanan, 14 Abb. Pr. 185, 468. It is to be observed that in this case the jury, upon being polled, expressed satisfaction with the verdict, except they stated they had found no damages. The fact that the court directed damages to the amount of six cents to be inserted in the verdict did not prej udiee any right of the defendant. Section 1726 of the Code states that the verdict must fix the damages, if any; but in this case no specific damages were proved, and the verdict was good as rendered in the first'instance. The cases of Wood v. Orser, 25 N. Y. 348, and Weeks v. Hart, 24 Hun, 181, relied on by respondent, are not in point.
The order of the county judge must be reversed, and plaintiff have judgment on the verdict, with costs of appeal.